DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2019 and 11/04/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This action is in reply to the provisional application filed on 04/05/2019.
Claims 1-5 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Objections
Claim 5 objected to because of the following informalities: line 5 states, “if it is determined,” examiner suggests to instead write, --when it is determined--.  This change would make sure all the limitations of the claim are required together. Appropriate correction is required.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, lines 5-6 recites, “a control device that… performs antiphase control.”
Claim 1, lines 9-10 recites, “the control device performs in-phase control.”
Claim 2, lines 2-3 recites, “the control device determines that the specific trigger operation has been performed.”
Claim 3, lines 2-3 recites, “the control device determines that the specific trigger operation has been performed.”
Claim 4, lines 2-3 recites, “the control device determines that the specific trigger operation has been performed.”
Claim 5, line 3 recites, “the control device switches a steering control mode.”

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 20030078711 A1).
Regarding claim 1, Klein discloses,
A four-wheel steering system, comprising: 
a front-wheel steering system that steers front wheels of a vehicle (a front steering mechanism [0002]); and 
a rear-wheel steering system (a rear steering mechanism [0002]) that steers rear wheels of the vehicle in accordance with a steering angle that is a rotation (Front steering mechanism 14 further comprises a mechanism through which an operator of can effectuate a desired change in the direction of travel of motor vehicle 12… Steering device 34 may be a hand steering wheel [0008] During out-of-phase steering (in which the rear wheels are steered in a direction opposite the direction of the front wheels), the R/F ratio is negative, and during in-phase steering (in which the rear wheels are steered in the same direction as the front wheels), the R/F ratio is positive. [0017] Examiner notes that the front wheels are angled by a steering wheel and the rear wheels are angled based on the front wheels), wherein, 
the rear-wheel steering system includes a control device (a rear steering mechanism in informational communication with the control unit. The rear steering mechanism is responsive through the control unit [0002]) that, when a vehicle speed is equal to or lower than a vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), performs antiphase control in which the rear wheels are steered in an opposite direction to that in which the front wheels are steered (During out-of-phase steering (in which the rear wheels are steered in a direction opposite the direction of the front wheels), the R/F ratio is negative [0017] Examiner notes that the R/F ratio is displayed in Fig. 3, where it can be seen that out-of-phase or “antiphase” control is used while the R/F ratio is negative, 78), and 
when the vehicle speed is equal to or lower than the vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), the control device (During out-of-phase steering (in which the rear wheels are steered in a direction opposite the direction of the front wheels), the R/F ratio is negative [0017] Examiner notes that the R/F ratio is displayed in Fig. 3, where it can be seen that in-phase control is used while the R/F ratio is positive, 82), in response to a specific trigger operation that is performed via the steering wheel (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006]).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20030078711 A1) in view of Miccinilli (US 20190092380 A1) in further view of Blond (US 20150307128 A1).
Regarding claim 2, Klein teaches,
The four-wheel steering system according to claim 1, wherein, 
when the vehicle speed is equal to or lower than the vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), the control device determines that the specific trigger operation has been performed (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006]), if…
Klein does not teach on the trigger occurring when at least an absolute value of steering torque is equal to or larger than a torque threshold. However, Miccinilli teaches on a system to determine a vehicle steering wheel angle based on a vehicle steering torque, comprising,
at least an absolute value of steering torque is equal to or larger than a torque threshold (the computer 110 may be programmed to deactivate the autonomous mode upon determining that the determined compensated steering torque exceeds the predetermined torque threshold [0045])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the torque threshold taught by Miccinilli. One of ordinary skill in the art would have been motivated to make this modification in order to respond more accurately to the inputs of a driver and determine whether to utilize a vehicle steering system or to apply any torque at all [0001].
Klein does not teach the torque threshold is set based on steering torque that is applied to the steering wheel when the steering wheel turned to a limit position in its physical operation range is further turned in such a direction that an absolute value of the steering angle increases. However, Blond teaches on a power steering system, comprising,
the torque threshold is set based on steering torque that is applied to the steering wheel when the steering wheel turned to a limit position in its physical operation range is further turned in such a direction that an absolute value of the steering angle increases (The steering wheel torque threshold has to be adequately set to trigger the forced mode before too great an effort is required from the driver [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the torque threshold setting taught by Blond. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the effort required of a driver to control a two steered axle vehicle.
Regarding claim 3, Klein teaches,
The four-wheel steering system according to claim 2, wherein, 
when the vehicle speed is equal to or lower than the vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), the control device determines that the specific trigger operation has been performed (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006]), if…
Klein does not teach on the trigger occurring when the absolute value of the steering torque has been equal to or larger than the torque threshold for a first set time or longer. However, Miccinilli teaches on a system to determine a vehicle steering wheel angle based on a vehicle steering torque, comprising,
 the absolute value of the steering torque has been equal to or larger than the torque threshold for a first set time or longer (the computer 110 may be programmed to deactivate the autonomous mode upon determining that the determined compensated steering torque exceeds the predetermined torque threshold for at least a predetermined time threshold, e.g., 1 second [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the torque threshold and timing taught by Miccinilli. One of ordinary skill in the art would have been motivated to make this modification in order to respond more accurately to the inputs of a driver and determine whether to utilize a vehicle steering system or to apply any torque at all [0001].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20030078711 A1) in view of Miccinilli (US 20190092380 A1) in further view of Blond (US 20150307128 A1) in further view of Salmon (US 20180229698 A1).
Regarding claim 4, Klein teaches,
The four-wheel steering system according to claim 2, wherein, 
when the vehicle speed is equal to or lower than the vehicle speed threshold (Fig. 3, 80, Examiner notes that at this speed the front and rear wheels would switch between out-of-phase and in-phase steering), the control device determines that the specific trigger operation has been performed (System 10 is a incorporable into a motor vehicle 12 to provide directional control to motor vehicle 12 and is configurable to enable motor vehicle 12 to adapt to limit handling conditions caused by understeering and oversteering [0006]), 
Klein does not teach on the trigger occurring if the steering torque equal to or larger than the torque threshold is detected… within a second set time. However, Miccinilli teaches on a system to determine a vehicle steering wheel angle based on a vehicle steering torque, comprising,
if the steering torque equal to or larger than the torque threshold is detected… within a second set time (the computer 110 may be programmed to deactivate the autonomous mode upon determining that the determined compensated steering torque exceeds the predetermined torque threshold for at least a predetermined time threshold, e.g., 1 second [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the torque threshold and timing taught by Miccinilli. One of ordinary skill 
Klein does not teach the exceeded torque threshold occurring a set number of times. However, Salmon teaches on a controller to determine when a vehicle has made a turn and schedule a brake sweeping procedure in response to that, comprising, 
[a torque] is detected a set number of times (multiple turns (e.g., two turns, three turns, etc.) are needed to trigger the turn condition [0024])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Klein by implementing the multiple turns taught by Salmon. One of ordinary skill in the art would have been motivated to make this modification in order to recognize triggers and response of the driver that indicate dangerous conditions where assistance is needed.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or incorporated into the original independent claim.
The following is an examiner’s statement of reasons for allowance: none of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 5, the four-wheel steering system according to claim 1, wherein, when the in-phase control is being performed in response to the specific trigger operation, the control device switches a steering control mode for the rear wheels from the in-phase control to the antiphase control if it is determined that a distance by which the vehicle has moved in a lateral direction of the vehicle is equal to or larger than a distance threshold, and the distance threshold is set based on a maximum amount by which a corner of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farhat (US 20190054950 A1) teaches on when the manual steering torque input is above the second threshold but below the first threshold, the computer 105 can determine to operate the steering 120 in the manual steering mode when the manual steering torque input exceeds the second threshold for longer than a time threshold.
Rickert (US 20180319439 A1) teaches on any type of vehicle with articulated axles, in particular a road public transport vehicle, like a bus, including an appliance that helps the driver for the berthing maneuvers and the departure maneuvers at a pier, so that the vehicle does not collide with its environment and remains as close as possible to the pier at the end of the approach maneuver.
Horwath (US 6615944 B1) teaches on the rear-wheel steering system switches in a parameter-dependent manner between a drive-away mode and a normal mode to improve maneuverability and to reduce the swinging out of the rear during the drive-away mode. In the drive-away mode, the steering angle of the rear wheels is controlled or regulated so that the rear wheels are not adjusted beyond a steering angle assumed when the vehicle last halted.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666